DETAILED ACTION
		Response to Amendment
 The amendment filed on 10/04/2021 has been entered and considered by Examiner. Claims 1-4, 6-14, 16-20 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Fadi Kibiawi on 03/29/2022.
The application has been amended as follows:
1. (Currently Amended)	An image processing apparatus comprising: 
a memory storing information on at least one random patch; and
at least one processor configured to:
	obtain correlations between a pixel block included in an input image and each of a plurality of random patches obtained from the information on the at least one random patch, 
	obtain a first weight on a basis of a correlation between the pixel block and a first random patch, among the plurality of random patches, and obtain a second weight on a basis of a correlation between the pixel block and a second random patch, among the plurality of random patches,
	multiply the first random patch by the first weight and multiply the second random patch by the second weight, and 
	obtain an output image by applying, to the pixel block, the first random patch multiplied by the first weight and the second random patch multiplied by the second weight,
wherein the information on the at least one random patch comprises a plurality of pseudo random numbers to be used for generating one random patch, and
wherein the at least one processor is further configured to obtain the plurality of random patches by changing an order of the plurality of pseudo random numbers used in the generated one random patch. 

2. (Currently Amended)	The image processing apparatus of claim 1, wherein: 
each of the plurality of random patches comprises the plurality of pseudo random numbers; and 
an average of the plurality of pseudo random numbers included in each of the plurality of random patches is zero.


4. (Canceled) 

11. (Currently Amended) 	An image processing method of an image processing apparatus, the method comprising:
obtaining correlations between a pixel block included in an input image and each of a plurality of random patches obtained from information on at least one random patch; 
obtaining weights respectively for the plurality of random patches on a basis of the obtained correlations and multiplying the plurality of random patches respectively by the weights; and 
obtaining an output image by applying, to the pixel block, the plurality of random patches which are respectively multiplied by the weights,
wherein the obtaining the weights comprises:
obtaining a first weight on a basis of a correlation between the pixel block and a first random patch, among the plurality of random patches, and obtaining a second weight on a basis of a correlation between the pixel block and a second random patch, among the plurality of random patches, and
multiplying the first random patch by the first weight and multiplying the second random patch by the second weight; and
wherein the obtaining the output image comprises obtaining the output image by applying, to the pixel block, the first random patch multiplied by the first weight and the second random patch multiplied by the second weight,
wherein the information on the at least one random patch comprises a plurality of pseudo random numbers to be used for generating one random patch, and 
wherein the method further comprises obtaining the plurality of random patches by changing an order of the plurality of pseudo random numbers used in the generated one random patch.

12. (Currently Amended) 	 The image processing method of claim 11, wherein:
each of the plurality of random patches comprises the plurality of pseudo random numbers; and 
an average of the plurality of pseudo random numbers included in each of the plurality of random patches is zero.


14. (Canceled) 

19. (Currently Amended)   	A non-transitory computer-readable recording medium that stores computer instructions that allow an image processing apparatus to perform operations when the computer instructions are executed through a processor of the image processing apparatus, the operations comprising: 
obtaining correlations between a pixel block included in an input image and each of a plurality of random patches obtained from information on at least one random patch; 
obtaining a first weight on a basis of a correlation between the pixel block and a first random patch, among the plurality of random patches, and obtaining a second weight on a basis of a correlation between the pixel block and a second random patch, among the plurality of random patches,
multiplying the first random patch by the first weight and multiplying the second random patch by the second weight; and 
obtaining an output image by applying, to the pixel block, the first random patch multiplied by the first weight and the second random patch multiplied by the second weight,
wherein the information on the at least one random patch comprises a plurality of pseudo random numbers to be used for generating one random patch, and 
wherein the operations further comprise obtaining the plurality of random patches by changing an order of the plurality of pseudo random numbers used in the generated one random patch.

20. (Currently Amended)    	An image processing apparatus comprising: 
a memory storing a plurality of random patches; and
at least one processor configured to:
	obtain a first correlation between a pixel block included in an input image and a first random patch, among the plurality of random patches,
	obtain a second correlation between the pixel block and a second random patch, among the plurality of random patches, 
	obtain a first weight on a basis of a correlation between the pixel block and a first random patch, among the plurality of random patches, and obtain a second weight on a basis of a correlation between the pixel block and a second random patch, among the plurality of random patches,
	multiply the first random patch by the first weight and multiply the second random patch by the second weight, and
	obtain an output image by applying, to the pixel block, the first random patch which is multiplied by the first weight and the second random patch which is multiplied by the second weight,
wherein the each of the plurality of random patch is generated using a plurality of pseudo random numbers, and
wherein the plurality of random patches is generated by changing an order of the plurality of pseudo random numbers included in each random patch. 


Allowable Subject Matter
Claims 1-3, 6-13, 16-20 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
	Milanfar discloses (Fig. 1-7) an image processing apparatus (400) comprising: 
a memory (410) storing information on at least one patch; and 
	at least one processor (402) configured to: 
	obtain correlations between a pixel block included in an input image and each of a plurality of patches obtained from the information on the at least one patch (Fig. 2-3) [0064-69, 0113-116, 0119-121], 
	obtain weights respectively for the plurality of patches on a basis of the obtained correlations and apply the weights respectively to the plurality of patches (Fig. 2-3) [0041-45, 0049-51, 0064-69, 0113-116], and 
	obtain an output image by applying, to the pixel block, the plurality of patches to which the weights are respectively applied (Fig. 2-3) [0064-69, 0113-116, 0119-121].
	Zhu discloses (Figs. 1-7) obtain weights respectively for the plurality of random patches on a basis of the obtained correlations and multiply the plurality of random patches respectively by the weights [0013, 0015-19, 0022, 0047], and 
obtain an output image by applying, to the pixel block, the plurality of random patches which are respectively multiplied by the weights [0013, 0015-19, 0022, 0047].
	However, all cited prior arts of record fail to disclose in claims 1, 11, 19 and 20, “obtain a first weight on a basis of a correlation between the pixel block and a first random patch, among the plurality of random patches, and obtain a second weight on a basis of a correlation between the pixel block and a second random patch, among the plurality of random patches, multiply the first random patch by the first weight and multiply the second random patch by the second weight, and obtain an output image by applying, to the pixel block, the first random patch multiplied by the first weight and the second random patch multiplied by the second weight; wherein the information on the at least one random patch comprises a plurality of pseudo random numbers to be used for generating one random patch, and wherein the at least one processor is further configured to obtain the plurality of random patches by changing an order of the plurality of pseudo random numbers used in the generated one random patch.” Or similar limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 20180232853 A1 - dividing a low-resolution image to generate a plurality of low-resolution image patches having N (N being a natural number of 2 or greater) number of pixels; classifying the low-resolution image patches into a plurality of image categories; converting the low-resolution image patches by using a conversion kernel for each image patch corresponding to its image category among prestored conversion matrices, to generate high-resolution image patches having L (L being a natural number) number of pixels, which is less than the N number of pixels; and arranging the high-resolution image patches to generate a high-resolution image.

US 20190378242 A1 - In implementations of super-resolution with reference images, a super-resolution image is generated based on reference images. Reference images are not constrained to have same or similar content as a low-resolution image being super-resolved. Texture features indicating high-frequency content are extracted into texture feature maps, and patches of texture feature maps of reference images are determined based on texture feature similarity. A content feature map indicating low-frequency content of an image is adaptively fused with a swapped texture feature map including patches of reference images with a neural network based on similarity of texture features.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642